Citation Nr: 0332903	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  93-19 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as a blood disorder.

2.  Entitlement to service connection for arthritis of the 
feet, to include gouty arthritis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active Navy service from August 30, 1974 to 
October 2, 1974.  He also had two weeks of active duty for 
training (ACDUTRA) with the Army National Guard in August 
1979.  Initially, the veteran's claim for service connection 
for arthritis of the feet came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In May 1996, the Board, in 
pertinent part, remanded that claim.  

During the pendency of that appeal, the veteran perfected 
appeal of an April 1993 rating decision in which the RO 
reopened a claim of entitlement to service connection for 
hypertension and denied that claim on the merits.  In a 
September 1999 decision, the Board reopened and denied a 
claim for service connection for hypertension and denied a 
claim of entitlement to service connection for arthritis of 
the feet as not well grounded.  The veteran appealed the 
Board's September 1999 determination to the United States 
Court of Appeals for Veterans Claims (Court), which, by an 
order dated in December 2000, granted a joint motion to 
vacate and remand the portion of the Board's decision that 
denied entitlement to service connection for hypertension and 
arthritis of the feet.  

In May 2001, the Board remanded the claims of entitlement to 
service connection for arthritis of the feet and for 
hypertension for further development.  In a November 2002 
decision, the Board again denied the claims.  The veteran 
again appealed to the Court.  By an order dated in April 
2003, the Court again granted a joint motion to vacate and 
remand the portion of the Board's decision that denied 
entitlement to service connection for hypertension and 
arthritis of the feet.  The appeal as to basic eligibility 
for non-service-connected pension benefits was dismissed.  
The claims of entitlement to service connection for 
hypertension and for arthritis of the feet return to the 
Board from the Court.




REMAND

The April 2003 Joint Remand states that the notifications to 
the veteran, although multiple, did not fulfill the 
requirements under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA), 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002), for notice to the veteran of the 
information needed to substantiate the claims and notice as 
to which portion of the evidence must be provided by the 
veteran and which portion would be obtained or provided by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002) [letter 
from VA to a claimant describing evidence potentially helpful 
to claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected by 
the VCAA].

Although the Court directed Remand of the claims based on the 
interpretation of the VCAA set forth in Quartuccio, VA must, 
on remand, consider decisions rendered by the U.S. Federal 
Circuit Court of Appeals after the Court's Order in this case 
was issued.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  

Accordingly, the case is REMANDED for the following actions:

1.  (a) Unless legal precedent is issued 
after the date of this Board decision 
which makes it clear that the VCAA does 
not apply to claims filed before November 
9, 2000, review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied as to each claim on appeal.  
See also 38 C.F.R. § 3.159 (2003).  

(b) Notify the veteran of what evidence 
is required to substantiate his claims 
for service connection for hypertension, 
claimed as a blood disorder, and for 
arthritis of the feet, and notify the 
veteran as to which portions of the 
evidence he is responsible for and what 
evidence VA will assist him to obtain or 
develop.  Advise the veteran that he may 
submit additional medical opinion or 
updated medical statement which includes 
the rationale for opinions expressed in a 
November 2002 private medical statement.  
The veteran should be notified that 
evidence proximate to his service of 
symptoms of the claimed disorders would 
be relevant and persuasive evidence.

The veteran should be specifically 
advised of the period of time in which he 
may timely submit or identify evidence 
which might substantiate his claim.  

(c) Any notice given, or action taken 
thereafter, must also comply with the 
holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and 
Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), as well 
as any other controlling guidance 
provided after the issuance of this Board 
decision.   

2.  The RO should afford the veteran 
another opportunity to submit alternative 
evidence regarding the date of onset of 
observable symptoms of hypertension and 
arthritis, to include gouty arthritis, 
including statements from co-workers, 
friends, or others who may have observed 
relevant symptoms, or any other evidence 
which might substantiate the veteran's 
contentions.  

3.  The veteran should again be asked to 
identify each VA facility at which he has 
been treated for hypertension or for a 
foot disorder since VA clinical records 
were last associated with the claims 
file, June 2002, and VA clinical records 
from each facility from June 2002 to the 
present should be obtained.

In addition, the veteran should be 
advised that he should identify any VA 
records of treatment for hypertension or 
for a foot disorder since service, unless 
those records are already associated with 
the claims file.  Records of VA treatment 
from October 1974 through May 1975 
(Pittsburgh), January 1994 through June 
2002 (Rhode Island) are already 
associated with the claims files.  

4.  The veteran should be afforded the 
opportunity to identify all private (non-
VA) providers or facilities from whom or 
at which he has been treated for 
hypertension or a foot disorder since 
June 2002.  In addition, the veteran 
should be advised that he should identify 
any private (non-VA) provider who treated 
him for hypertension or for a foot 
disorder since service, unless those 
records are already associated with the 
claims file.  Records of the Allen Berry 
Community Health Center (3/82-4/89), 
Harvard Community Health Plan, Miriam 
Hospital, Orthopedic Associates (7/90-
6/96), Rhode Island Hospital (/82, 2/83-
3/93, 5/85), M. Mariorenzi (7/90-12/95), 
New England Medical Laboratories (7/82), 
Rhode Island Department of Health (7/82), 
St. 


Joseph Hospital (10/83), Children's 
Hospital (10/66-5/68), Dr. Fuch (12/95), 
Social Security Administration records 
dated from 1994 to 1996, among other 
records listed in the various statements 
of the case and supplemental statements 
of the case of record, are already 
associated with the claims files.  

5.  The veteran should be afforded VA 
examination for hypertension.  The 
examiner should be asked to provide an 
opinion as to the following: Is it (1) 
likely, (2) unlikely, or (3) at least as 
likely as not (is there at least a 50 
percent probability?) that the veteran's 
hypertension was first manifested during 
his active service from August 30, 1974 
to October 2, 1974, or in August 1979?  
The claims folders should be provided to 
the examiner for review of pertinent 
documents therein.

6.  The veteran should be afforded VA 
examination of the feet.  The examiner 
should be asked to provide an opinion as 
to the following:  Is it (1) likely, (2) 
unlikely, or (3) at least as likely as 
not (is there at least a 50 percent 
probability?) that the veteran has any 
disorder of the feet which was first 
manifested during his active service, or 
was incurred during or as a result of 
such service, or which permanently 
increased in severity during his active 
service from August 30, 1974 to October 
2, 1974, or in August 1979?  The examiner 
should be asked to state the rationale 
for the conclusions reached.  The claims 
folders should be provided to the 
examiner for review of pertinent 
documents therein.

7.  After the development described above 
has been conducted, the RO should 
determine whether any other 


development is warranted, including 
whether additional VA examination is 
required.  After further development as 
may be subsequently deemed necessary is 
undertaken, the veteran's claims should 
be re-adjudicated.  

8.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  See Paralyzed Veterans of 
America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


